DETAILED ACTION
Preliminary amendments received on August 17, 2021 has been acknowledged. Claims 2 and 10 have been cancelled and amendments to claims 1, 3 and 4 have been entered. Therefore, claims 1, 2-9 and 11-13 are pending. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. JP2013149185 in view of Madursak et al. U.S. Patent #7,953,873.
As per Claim 1, Yamada et al. discloses a method for controlling an information terminal that communicates, via a network, with a first server that manages allergy information related to a user corresponding to identification information identifying the user, the method comprising: 
acquiring a restaurant ID and a seat ID indicating a seat of the user via a first operation screen displayed on a display of an information terminal of the user (pg.10, ¶ [0065] discusses the check-in information is information including information for identifying a user who checks check-in, information for identifying a store to be checked in, and information on a seat in which the user is seated in the store); 
transmitting the identification information stored in the information terminal to the first server (pg.17, ¶ [0123] discusses the CPU 212 displays a screen for inputting the mail address and the ID unique to the user as basic information, and requests the user for the input. Then, in step S 9, the set basic information is transmitted to the server 12. At this time, the terminal identification information (MAC address) of the mobile terminal 200 is also transmitted to the server 12), and 
acquiring, from the first server, allergy information related to the user based on the identification information (pg.18, ¶ [0133] discusses the menu of the store is read, and in step S 55, transmission of the unnecessary food ingredient information to the server 12 is requested), 
generating, based on the menu information and the allergy information, a personalized menu arranged for the user according to the allergy information (pg. 19, ¶ [0134] discusses it stands by until it receives unnecessary foods information. On the other hand, if "YES" in the step S 57, that is, if the unnecessary food ingredient information is received, in step S 59, a personal menu of the checked user is created on the basis of the received unnecessary food ingredient information and the menu of the store read in step S 53); 
displaying the personalized menu on a second operation screen for accepting an order of a dish in the restaurant, the second operation screen being displayed on a display of the information terminal of the user (Figure 8, depicts menu selection screen displayed on the portable terminal 200); and 
Yamada et al. teaches When an account button 146 is selected on the in-store screen 140, a check-out process is started, and information to be checked out from the portable terminal 200 is transmitted to the POS terminal…
transmitting to the second server, ordered-dish information and the seat ID, the ordered- dish information representing the dish selected from the personalized menu and the seat ID (pg.14, ¶ [0095] discusses The order management program 302 f is a program for receiving order information indicating an order of dishes transmitted from the portable terminal 200 and managing order information for each user, for each seat).
Yamada et al. teaches a self-ordering system and method that allows a customer to order from a seat location and create a personalized menu based on a customer’s preference of ingredients and allergic risk.
Yamada et al. further teaches generating a personalized menu that includes one or more dishes, in each of which the allergy ingredient that causes allergy is reduced (pg.2, ¶ [0011] discusses the management means is configured to change, when a menu created by the menu creating means is selected, a cooking containing an unnecessary food material from the cooking, and changing the cooking to a cooking in which the unnecessary food is removed from the cooking).
However, Yamada et al. is silent regarding  acquiring, based on the restaurant ID, menu information indicating one or more dishes provided by a restaurant corresponding to the restaurant ID, from a second server related to the restaurant via [[a]] the network, the menu information including information indicating one or more ingredients contained in each dish and an amount of each ingredient; 
acquiring from the first server the allergy information including information indicating a level of an allergic reaction of the user to each ingredient; 
wherein, in the generating of the personalized menu, when the level of the allergic reaction of an ingredient included in the menu information is equal to or larger than a criterion value, the ingredient is determined as an allergy ingredient that causes allergy, and the personalized menu includes one or more dishes, in each of which the allergy ingredient that causes allergy is reduced.
Madursak teaches acquiring, based on the restaurant ID, menu information indicating one or more dishes provided by a restaurant corresponding to the restaurant ID, from a second server related to the restaurant via [[a]] the network (Col.3, lines 40-45 discusses the network-based menu item identification service 110 may receive restaurant information 105 on a restaurant of interest to the system user 101. For example, the system user 101 may provide the network-based menu item identification service 110 with the name and/or address of a restaurant…Col.5, lines 46-47 discusses the restaurant information 105 may be represented by a restaurant identifier…Col.14, lines 5-8 discusses the network-based menu item identification service 110 may access a restaurant/menu item database 120 to determine menu items available at the restaurant of interest), 
the menu information including information indicating one or more ingredients contained in each dish and an amount of each ingredient (Col.3, lines 63-65 discusses The network-based menu item identification service 110 may determine, for example, which menu items at the restaurant of interest do not have the ingredients the system user 101 is trying to avoid, have less than a specified amount of the ingredients, having ingredients the system user prefers, and/or menu items normally having one or
more of the ingredients to avoid but which can be substituted with other, more acceptable ingredients (e.g., substituting low fat dressing for regular dressing); 
acquiring from the first server the allergy information including information indicating a level of an allergic reaction of the user to each ingredient (Col.14, lines 26-35 discusses ingredients in the menu item/ingredient database 130 may be associated with an allergy risk. For example, a risk factor may be included with each ingredient that indicates a likelihood of experiencing an allergic reaction to the ingredient if consumed by a person with a particular food allergy (e.g., a risk factor of 100% likelihood of reaction may be assigned to peanut butter for a person with a peanut allergy and a risk factor of 10% likelihood of reaction may be assigned to bread for a person with a dairy allergy); 
wherein, in the generating of the personalized menu (Col.14, lines 41-43 discusses the risk factor may be provided with the menu item if selected to be presented to the system user 101 as a possible acceptable menu item…Col.15, lines 7-11 discusses the network-based menu item identification service
110 may display the acceptable menu items on a system user's computer display (e.g., through a web browser), mobile device display, etc.), 
when the level of the allergic reaction of an ingredient included in the menu information is equal to or larger than a criterion value (Col.14, lines 37-41 discusses menu item may be determined not acceptable if one or more ingredients has a risk factor above a threshold ( e.g., provided by the system user 101 or the network-based menu item identification service 110), 
the ingredient is determined as an allergy ingredient that causes allergy (Col.14, lines 26-28 discusses ingredients in the menu item/ingredient database 130 may be associated with an allergy risk), and 
the personalized menu includes one or more dishes, in each of which the allergy ingredient that causes allergy (Col.15, lines 10-12 discusses the acceptable menu items may be displayed with one or more risk factors for various ingredients).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to determine an allergy risk factor for an ingredient within a menu item as in the improvement discussed in Madurzak in the system executing the method of Yamada et al. As in Madurzak, it is within the capabilities of one of ordinary skill in the art to determine an allergic risk factor of a particular ingredient to the personalized menu of Yamada et al. with the predicted result of creating a personalized menu for a customer as needed in Yamada et al.
As per Claim 2. (Cancelled).


As per Claim 3, Yamada et al., discloses the method according to Claim [[2,]] 1 wherein the reducing of the allergy ingredient includes removing the allergy ingredient such that the amount of this the ingredient is zero (pg.2, ¶ [0011] discusses when a menu created by the menu creating means is selected, a cooking containing an unnecessary food material from the cooking, and changing the cooking to a cooking in which the unnecessary food is removed from the cooking, Examiner is construing the ability to remove the unnecessary food material as removing the amount of ingredient is zero).
As per Claim 4. (Currently Amended) The method according to Claim 1, wherein when A method for controlling an information terminal that communicates, via a network, with a first server that manages allergy information related to a user corresponding to identification information identifying the user, the method comprising: 
acquiring a restaurant ID and a seat ID indicating a seat of the user via a first operation screen displayed on a display of an information terminal of the user (pg.10, ¶ [0065] discusses the check-in information is information including information for identifying a user who checks check-in, information for identifying a store to be checked in, and information on a seat in which the user is seated in the store); 
transmitting the identification information stored in the information terminal to the first server (pg.17, ¶ [0123] discusses the CPU 212 displays a screen for inputting the mail address and the ID unique to the user as basic information, and requests the user for the input. Then, in step S 9, the set basic information is transmitted to the server 12. At this time, the terminal identification information (MAC address) of the mobile terminal 200 is also transmitted to the server 12), and 
acquiring, from the first server, allergy information related to the user based on the identification information (pg.18, ¶ [0133] discusses the menu of the store is read, and in step S 55, transmission of the unnecessary food ingredient information to the server 12 is requested), 
generating, based on the menu information and the allergy information, a personalized menu arranged for the user according to the allergy information (pg. 19, ¶ [0134] discusses it stands by until it receives unnecessary foods information. On the other hand, if "YES" in the step S 57, that is, if the unnecessary food ingredient information is received, in step S 59, a personal menu of the checked user is created on the basis of the received unnecessary food ingredient information and the menu of the store read in step S 53); 
displaying the personalized menu on a second operation screen for accepting an order of a dish in the restaurant, the second operation screen being displayed on a display of the information terminal of the user (Figure 8, depicts menu selection screen displayed on the portable terminal 200); and 
Yamada et al. teaches When an account button 146 is selected on the in-store screen 140, a check-out process is started, and information to be checked out from the portable terminal 200 is transmitted to the POS terminal…
transmitting to the second server, ordered-dish information and the seat ID, the ordered- dish information representing the dish selected from the personalized menu and the seat ID (pg.14, ¶ [0095] discusses The order management program 302 f is a program for receiving order information indicating an order of dishes transmitted from the portable terminal 200 and managing order information for each user, for each seat).
Yamada et al. teaches a self-ordering system and method that allows a customer to order from a seat location and create a personalized menu based on a customer’s preference of ingredients and allergic risk.
However, Yamada et al. is silent regarding acquiring, based on the restaurant ID, menu information indicating one or more dishes provided by a restaurant corresponding to the restaurant ID, from a second server related to the restaurant via [[a]] the network, the menu information including information indicating one or more ingredients contained in each dish and an amount of each ingredient; 
acquiring from the first server the allergy information including information indicating a level of an allergic reaction of the user to each ingredient; 
wherein, in the generating of the personalized menu, when the level of the allergic reaction of an ingredient included in the menu information is equal to or larger than a criterion value, the ingredient is determined as an allergy ingredient that causes allergy, and the personalized menu includes one or more dishes, in each of which the allergy ingredient that causes allergy is reduced.
Madurzak teaches acquiring, based on the restaurant ID, menu information indicating one or more dishes provided by a restaurant corresponding to the restaurant ID, from a second server related to the restaurant via [[a]] the network (Col.3, lines 40-45 discusses the network-based menu item identification service 110 may receive restaurant information 105 on a restaurant of interest to the system user 101. For example, the system user 101 may provide the network-based menu item identification service 110 with the name and/or address of a restaurant…Col.5, lines 46-47 discusses the restaurant information 105 may be represented by a restaurant identifier…Col.14, lines 5-8 discusses the network-based menu item identification service 110 may access a restaurant/menu item database 120 to determine menu items available at the restaurant of interest), 
the menu information including information indicating one or more ingredients contained in each dish and an amount of each ingredient (Col.3, lines 63-65 discusses The network-based menu item identification service 110 may determine, for example, which menu items at the restaurant of interest do not have the ingredients the system user 101 is trying to avoid, have less than a specified amount of the ingredients, having ingredients the system user prefers, and/or menu items normally having one or
more of the ingredients to avoid but which can be substituted with other, more acceptable ingredients (e.g., substituting low fat dressing for regular dressing); 
acquiring from the first server the allergy information including information indicating a level of an allergic reaction of the user to each ingredient (Col.14, lines 26-35 discusses ingredients in the menu item/ingredient database 130 may be associated with an allergy risk. For example, a risk factor may be included with each ingredient that indicates a likelihood of experiencing an allergic reaction to the ingredient if consumed by a person with a particular food allergy (e.g., a risk factor of 100% likelihood of reaction may be assigned to peanut butter for a person with a peanut allergy and a risk factor of 10% likelihood of reaction may be assigned to bread for a person with a dairy allergy); 
wherein, in the generating of the personalized menu (Col.14, lines 41-43 discusses the risk factor may be provided with the menu item if selected to be presented to the system user 101 as a possible acceptable menu item…Col.15, lines 7-11 discusses the network-based menu item identification service
110 may display the acceptable menu items on a system user's computer display (e.g., through a web browser), mobile device display, etc.), 
when the level of the allergic reaction of an ingredient included in the menu information is equal to or larger than a criterion value (Col.14, lines 37-41 discusses menu item may be determined not acceptable if one or more ingredients has a risk factor above a threshold ( e.g., provided by the system user 101 or the network-based menu item identification service 110), 
the ingredient is determined as an allergy ingredient that causes allergy (Col.14, lines 26-28 discusses ingredients in the menu item/ingredient database 130 may be associated with an allergy risk), and 
the personalized menu includes one or more dishes, in each of which the allergy ingredient that causes allergy (Col.15, lines 10-12 discusses the acceptable menu items may be displayed with one or more risk factors for various ingredients),
the personalized menu is generated by excluding based on the menu information and the allergy information and in a case where an allergy dish included in the menu information, the allergy dish includes including the allergy ingredient causing an that causes allergy indicated by the allergy information, the dish is excluded from the personalized menu (Col.4, lines 20-25 discusses the network based menu item identification service may present the system user 101 with menu items that do not have the one or more corresponding ingredient(s) at all (e.g., no peanuts if the system user indicates allergies to peanuts), that have limited quantities of the ingredient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to determine an allergy risk factor for an ingredient within a menu item as in the improvement discussed in Madurzak in the system executing the method of Yamada et al. As in Madurzak, it is within the capabilities of one of ordinary skill in the art to determine an allergic risk factor of a particular ingredient to the personalized menu of Yamada et al. with the predicted result of creating a personalized menu for a customer as needed in Yamada et al.
As per Claim 5, Yamada et al. discloses the method according to Claim 1, wherein the identification information includes a user ID (pg.8, ¶ [0047] discusses basic information for identifying a user (portable terminal 200) such as an e-mail address or an ID unique to the user is set).
As per Claim 6, Yamada et al. discloses the method according to Claim 1, where server 12 stores the customer information and the POS database contains restaurant information.  However, Yamada et al. is silent regarding wherein the first server is different from the second server.
Madursak teaches wherein the first server is different from the second server (Figure 1b, depicts Network-based Healthcare Information Service 160 that stores user health and allergic information and Network-based Menu Item Identification Service which stores restaurant menu information).
Therefore it would have been obvious to one of ordinary still in the art to include in the Yamada et al. the ability to have a customer’s health information stored separately from restaurant information as taught by Madursak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.	
As per Claim 7, Yamada et al. discloses the method according to Claim 1, wherein the restaurant ID and the seat ID are acquired by reading, via the first operation screen, an identification code prepared at a location corresponding to a seat at a table where the user is seated (pg.10, ¶ [0065] discusses As a specific example of the check-in operation, a barcode (QR code (registered trademark)) including  information of the store and the seat is provided for each seat (table) of the store, and the barcode is read by the camera of the portable terminal 200).
As per Claim 8, Yamada et al. discloses the method according to Claim 7, wherein the identification code includes a QR code (pg.10, ¶ [0065] discusses a barcode (QR code (registered trademark)) including information of the store and the seat is provided for each seat (table) of the store).
As per Claim 9, Yamada et al. discloses the method according to Claim 1, wherein the first server distributedly manages at least one of biological information including the allergy information, item purchase history information, preference information including dish order history information of the user, or the behavior history information including the location information of the user (Figure 2, Server 12, stores basic information of a user including allergic food ingredient and dislike food ingredient).
10. (Cancelled).
As per Claim 11, Yamada et al. discloses an information terminal that executes the method according to Claim 1 (Figure 1, Information Processing system 10).
As per Claim 12, Yamada et al. discloses a non-transitory computer-readable storage medium storing a program for causing a computer of the information terminal to execute the method according to Claim 1 (pg.13, ¶ [0088] discusses information processing system 10 is realized when the CPU 14a of the POS terminal 14 executes an information processing program for the POS terminal 14 stored in the RAM 14).
As per Claim 13, Yamada et al. discloses the non-transitory computer-readable storage medium according to Claim 12, wherein the identification information identifying the user includes a serial code assigned to the program for each information terminal (pg.8, ¶ [0047] discusses the MAC address assigned to the wireless communication circuit 224 is transmitted to the server 12 and stored (registered) as the unique identification information (terminal identification information) of the mobile terminal 200 in addition to the basic information).


Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. Personalized menu, allergy reaction).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Yamaguchi, U.S. Patent Application Publication 2005/0171800 discusses a Menu-order Selection Support System, Data Center And Eating-house System.
Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687